Case: 16-10279    Date Filed: 10/04/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-10279
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:15-cr-00231-JDW-EAJ-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                            versus

OCTAVIO SANCHEZ,

                                                         Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (October 4, 2017)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Octavio Sanchez appeals the district court’s denial of a minor-role reduction,

under U.S.S.G. § 3B1.2. The government has moved to dismiss Sanchez’s appeal
              Case: 16-10279     Date Filed: 10/04/2017   Page: 2 of 3


as moot because he has served his term of imprisonment and has been removed

from the United States. We carried the government’s motion with the case and

ordered the parties to address the issue of mootness in their remaining briefs.

      We must examine our own jurisdiction sua sponte, and review jurisdictional

issues de novo. United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009).

      A case becomes moot on appeal when “it no longer presents a live

controversy with respect to which the court can give meaningful relief.” United

States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008) (quoting Najjar v.

Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001)). Thus, the key question in

determining mootness is whether events have occurred that deprive a court of the

ability to grant meaningful relief. Id. Where a convict’s sentence has expired,

there must be some “collateral consequence” of the conviction, other than his

incarceration itself, to maintain his suit. Spencer v. Kemna, 523 U.S. 1, 7 (1998).

However, a convict’s injury may not be contingent upon his later breaking the law

and being caught and convicted. Id. at 15 (rejecting the argument that parole

revocation was a collateral consequence of his conviction because it could be used

to enhance a future sentence). When the defendant challenges the underlying

conviction, a collateral consequence is presumed. United States v. Juvenile Male,

564 U.S. 932, 936 (2011). However, where a defendant challenges only an expired

sentence, no such presumption applies, and “the defendant must bear the burden of


                                          2
               Case: 16-10279     Date Filed: 10/04/2017    Page: 3 of 3


identifying some ongoing ‘collateral consequenc[e]’ that is ‘traceable’ to the

challenged portion of the sentence and ‘likely to be redressed by a favorable

judicial decision.” Id. (quotation omitted) (alteration in original).

      In an appeal of a sentence by the government, we have determined that the

defendant’s deportation did not moot the government’s appeal of the defendant’s

sentence of probation. United States v. Orrega, 363 F.3d 1093, 1095 (11th Cir.

2004). We noted that the possibility of the defendant reentering the United States

was speculative but nevertheless sufficed to maintain a live case. Id.

      Sanchez has not met his burden of showing an ongoing collateral

consequence of the district court’s denial of a minor-role reduction that likely

would be redressed by a favorable judicial ruling since he has served his

imprisonment sentence and been deported. See Juvenile Male, 564 U.S. at 936.

Sanchez did not respond to the government’s motion to dismiss and did not file a

reply addressing mootness. Accordingly, the government’s motion to dismiss is

      GRANTED.




                                           3